Citation Nr: 0808860	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
injury with degenerative joint disease, currently rated as 10 
percent disabling.  

2.  Entitlement to service connection for a right foot 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and May 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The April 2005 rating decision denied service connection for 
a right knee disability, a right foot disability, a right 
ankle disability and PFB.  The veteran timely appealed that 
determination.  In a September 2005 rating decision, the RO 
granted service connection for chondromalacia patella of the 
right knee and assigned a 10 percent rating.  While the 
appeal as to the remaining service connection claims was 
pending, the veteran filed a claim for an increased rating 
for the service-connected right knee chondromalacia patella 
in December 2005.  That claim was denied by rating decision 
dated May 2006.  The veteran timely appealed that 
determination.  

The veteran initially requested to appear for a personal 
hearing before a Veterans Law Judge at the RO; however, the 
veteran subsequently withdrew that request.

The issue of service connection for PFB is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected right injury with degenerative 
joint disease is manifested by chondromalacia patella and 
arthritis causing pain and swelling in the right knee, with 
minimal effusion, flexion limited to 100 degrees and 
extension limited to 5 degrees from normal; neither 
subluxation, instability nor ankylosis of the knee is 
demonstrated.  

2.  The evidence of record does not show a diagnosis of a 
right foot disability in service, or currently.

3.  The evidence of record does not show a diagnosis of a 
right ankle disability in service, or currently.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee injury with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5024, 5256, 5257, 5258, 5260, 5261, 5262, 5263 (2007).

2.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2005 and March 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Regarding the service connection claims, the notification did 
not advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection; however none of the service connection claims are 
granted, so no new disability rating or effective date will 
be assigned as to those claims.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
That notwithstanding, a subsequent notice was sent to the 
veteran in March 2006 that substantially complied with the 
holding in Dingess.  

Regarding the increased rating claim, the notices provided to 
the appellant did not specifically comply with the holding in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  However, the Federal Circuit held in Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008)  ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

The Board finds that the notice errors did not affect the 
essential fairness of the adjudication because VA has 
obtained all relevant evidence and the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 12.  
Specifically, a review of the appellant's statements, and 
those from his representative, show that the veteran 
understood what was required to warrant an increased rating 
for the service-connected knee disability.  He submitted 
records from his private physician to support his claim.  The 
criteria for rating the knee were listed on Statement of the 
Case and the Supplemental Statement of the Case.  The actions 
by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim have been 
demonstrated and the veteran, and those acting on his behalf, 
have had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence. Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations in conjunction with his increased rating claim, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  VA is not obligated to afford the 
veteran a VA examination in conjunction with his claims of 
service connection for a right foot disability and a right 
ankle disability because there is no evidence of any in-
service injury to the right ankle or right foot, and the 
veteran has not provided any evidence of any current right 
foot or right ankle disability.  VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a rating in excess of 10 percent for the 
service-connected right knee injury with degenerative joint 
disease.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's left knee currently is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5261, a noncompensable rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.

The veteran complains of right knee pain and swelling.  VA 
treatment records from June and July 2005 reveal complaints 
of chronic right knee pain, with no swelling noted.  

At VA examination in September 2005, the veteran reported 
that his knee pain increased in intensity during the day.  He 
had pain at night, with intermittent swelling, which usually 
came after a hard day's work.  He worked in construction and 
had to bend and kneel frequently during the day.  The veteran 
had no instability, incoordination or excess fatigability.  
He had no weakened movements.  He did not use assistive 
devices or a brace.  He has not received any injections or 
surgery for his knee.  On examination, the veteran walked 
with a normal gait.  His knee was tender on palpation of the 
joint line.  He could flex both the right and left knees 100 
degrees.  He had 0 degrees of extension.  He had what 
appeared to be a suprapatellar effusion.  He had subpatellar 
crepitation.  The cruciate and collateral ligaments appeared 
to be intact.  Lachman's sign and McMurray's signs were 
negative.  The impression was mild chondromalacia patella of 
the right knee with mild osteoarthritic changes per MRI.  

At an April 2006 VA examination, the veteran continued to 
complain of pain in the right knee, with weakness, stiffness, 
swelling, and heat.  There was no redness, and the veteran 
did not have locking, although he did feel that his right 
knee had some instability.  He complained of fatigability and 
lack of endurance.  Treatment included etodolac 400 mg. twice 
daily.  He got a good response without any side effects.  He 
did not have flare-ups; his knee bothered him daily.  He did 
not use assistive devices or corrective shoes; however, he 
had been using a brace for the past eight months.  He did not 
have episodes of dislocation or recurrent subluxation.  There 
was no inflammatory arthritis.  The knee condition did affect 
his usual occupation because as a painter, he had to climb up 
ladders on a daily basis.  His knee pain increased throughout 
the day.  On examination, there was no objective evidence of 
painful motion, edema, effusion, instability, or weakness.  
He did have joint line tenderness, but there was no redness, 
heat, abnormal movement or guarding of movement.  Gait was 
normal.  There were no functional limitations on standing or 
walking.  There were no callosities or breakdown or unusual 
shoe wear patterns that would indicate abnormal weight 
bearing.  There was no ankylosis of the knee joint.  The knee 
motion was measured at 0-130 degrees.  The medial and lateral 
collateral ligaments were intact.  The anterior and posterior 
cruciate ligaments were intact.  The medial and lateral 
meniscus test was negative.  Both knees were stable.  The 
veteran could squat and rise four times without difficulty.  
Crepitus was felt with active range of motion on the right 
knee but not the left.  Crepitus was not felt with passive 
range of motion of either knee.  There was no change in range 
of motion with active, passive or repetitive range of motion.  
X-rays from March 2006 reveal mild bicompartmental 
degenerative joint disease, right knee worse than left.  
Recent MRI of the right knee demonstrated degenerative 
changes of the menisci with no evidence of tear and anterior 
posterior cruciate ligaments were intact.  The diagnosis was 
degenerative joint disease of both knees, worse on the right.  

An August 2006 private medical examination performed by Dr. T 
indicated that the veteran had pain all the time.  He could 
walk less than a block and had a problem climbing stairs.  
The pain was more on the lateral side than the medial side.  
The right knee tended to swell, and buckle, but not everyday.  
The veteran had not had surgery on the knee and there was no 
recent history of a fall or trauma.  On examination of the 
right knee, he lacked about 5 degrees of full extension.  
Flexion was to 110 with pain.  Effusion was minimal.  He was 
tender in the posterolateral joint spaces.  Mild tenderness 
was noted at the posteromedial joint apace.  Patellar 
compression was positive.  Patellar glide was less than one 
quadrant medially and laterally.  Lachman's was negative.  
Godfrey's was negative.  Varus and valgus stresses had 
definite end points.  The distal pulses were palpable.  The 
quadriceps circumference was the same on the right and the 
left.  The impression was painful right knee with early 
degenerative joint disease of the right knee.  

Dr. T examined the veteran's right knee again in December 
2006.  The knee lacked about 3 degrees of full extension, and 
flexion was to about 115 degrees.  There was no joint line 
tenderness.  There was mild swelling.  The joints were 
stable.  

VA x-rays from September 2007 show mild degenerative joint 
disease of the right knee.  There was a small spur of the 
tibial tubercle.  There was no significant joint effusion 
evidence.  

The severity of the veteran's right knee injury with 
degenerative joint disease does not more nearly approximate 
the criteria for the assignment of a 20 percent rating based 
on his limitation of flexion under Diagnostic Code 5260 or 
limitation of extension under Diagnostic Code 5261, as he has 
not demonstrated flexion limited to 30 degrees or extension 
limited to 15 degrees.  At most, the extension was shown to 
be limited to 5 degrees from full, and flexion was shown to 
be limited to100 degrees.  No additional pain on motion, 
fatigability, weakness or incoordination was noted on 
examination.  

Because there is objective evidence of arthritis of the right 
knee, but limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261, a rating of 10 percent is for 
application under Diagnostic Code 5010 which the RO assigned 
under DC 5260-5010.  The 10 percent disability evaluation 
assigned sufficiently reflects the level of functional 
impairment demonstrated in light of the noted mild 
degenerative joint disease causing pain and limited motion.  
No additional limitation of motion following repetitive use 
or flare ups is demonstrated.

The veteran's extension has never been shown to be worse than 
5 degrees from full extension.  Thus, a separate rating for 
limitation of extension of the leg is not warranted under DC 
5261.

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under Diagnostic Code's 5257 and 
5003.  VAOPGCPREC 23-97 (1997).  Under Diagnostic Code 5257, 
slight recurrent subluxation or lateral instability warrants 
a 10 percent rating; moderate recurrent subluxation or 
lateral instability warrants a 20 percent rating; and severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.  In this case, neither instability nor 
subluxation of the right knee has been demonstrated; thus, a 
separate rating under Diagnostic Code 5257 is not for 
application.

The service-connected right knee disability has been 
considered under all other potentially appropriate diagnostic 
codes.  However, the veteran has never demonstrated or been 
diagnosed with ankylosis of the right knee, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 are not 
for application. 

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examination reports of record do not show evidence of 
additional functional loss due to pain or functional loss due 
to weakness, fatigability, incoordination or pain on 
movement, and the veteran's right knee disability has never 
been characterized as more than mild in degree.  It is 
recognized that the veteran's right knee is painful; however 
given the range of motion and objective findings, the 
criteria are not met for the assignment of a rating in excess 
of 10 percent.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected right knee is demonstrated; nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran reported that physical activity involved 
in his painting job aggravated the pain in his knee.  While 
the veteran's right knee pain may increase after a hard day's 
work, this does not rise to the level of marked interference 
with employment.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent for the service-connected right knee injury with 
degenerative joint disease is not warranted.

III.  Service Connection

The veteran seeks service connection for a right foot 
disability and a right ankle disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In December 2004, the RO received the veteran's initial claim 
of service connection for a right foot disability and a right 
ankle disability.  

The service medical records are negative for complaints, 
findings or diagnoses of a right foot or ankle disability.  
Similarly, the veteran has not provided or identified any 
current medical evidence showing the presence of a current 
right foot or right ankle disability.  

In sum, there is no evidence of a disease or injury in 
service affecting either the right foot or the right ankle, 
and there is no evidence of a current right foot or right 
ankle disability.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Service connection may not be granted unless a 
current disability exists.    Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no medical evidence establishing a current diagnosis of a 
right foot or right ankle disability for which service 
connection may be established.  Thus, the preponderance of 
the evidence is against a finding service connection for a 
right foot disability and a right ankle disability and those 
claims must be denied. 


ORDER

An increased rating for the service-connected right knee 
injury with degenerative joint disease is denied.  

Service connection for a right foot disability is denied.  

Service connection for a right ankle disability is denied.  





REMAND

The veteran seeks service connection for PFB.  The veteran 
service medical records show multiple complaints and 
treatment for PFB during service.  PFB was not noted at the 
time of entry into service.  

A VA treatment record from March 2007 shows a diagnosis of 
PFB.  

In light of the PFB shown in service, and the current 
diagnosis of PFB, the veteran should be examined to determine 
the likelihood that the veteran's current PFB is related to 
the PFB he had in service.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
PFB, not already associated with the 
claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the PFB.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the requested study.  
The examiner should elicit from the 
veteran and record a full clinical 
history referable to the claimed PFB, 
including whether the veteran has 
suffered from PFB continuously since 
service.  The examiner should identify if 
any such PFB currently exists, and if so, 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current PFB had its 
onset during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records and VA records, as well 
as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


